Citation Nr: 0922190	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2008.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran maintains that he is unable to work 
due to his service-connected disabilities.  The Veteran is 
service-connected for the following: nephropathy with 
hypertension and coronary artery disease associated with type 
II diabetes mellitus (80 percent disabling); type II diabetes 
mellitus (40 percent disabling); right first digit arthralgia 
and arthritis, residuals of a right hand injury (10 percent 
disabling); peripheral neuropathy of the left upper extremity 
associated with type II diabetes mellitus (10 percent 
disabling); peripheral neuropathy of the right upper 
extremity associated with type II diabetes mellitus (10 
percent disabling); peripheral neuropathy of the left lower 
extremity associated with type II diabetes mellitus (10 
percent disabling); peripheral neuropathy of the right lower 
extremity associated with type II diabetes mellitus (10 
percent disabling); bilateral peripheral vascular disease 
associated with type II diabetes mellitus (noncompensable); 
and erectile dysfunction associated with type II diabetes 
mellitus (noncompensable).  The combined service-connected 
disability rating is 90 percent, effective from October 20, 
2004.  

In regard to the Veteran's claim for a total disability 
rating based on individual unemployability (TDIU) due to 
service- connected disabilities, the Board notes that the 
Veteran underwent a VA examination in January 2008.  At that 
time, although the examiner addressed most of the Veteran's 
service-connected disabilities, the examiner did not provide 
a specific opinion as to how the Veteran's service-connected 
disabilities affected his ability to work.  Such an opinion 
is required before the Board can decide the TDIU issue.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the 
Veteran should be afforded a new VA examination in order to 
address the issue of whether he is unemployable due to his 
service- connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for 
the appropriate VA examination(s) to 
determine to what extent the Veteran's 
service-connected disabilities provide 
limitations on his ability to obtain 
employment.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination(s).  All indicated 
tests must be conducted.  The examiner 
must elicit from the Veteran and record 
for clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner must 
provide an opinion on the following: 

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected disabilities alone 
preclude him from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.

The VA physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

2.  The RO must also provide the Veteran 
with a social and industrial survey to 
determine to what extent the Veteran's 
service- connected disabilities provide 
limitations on his ability to obtain 
employment.  Based on his/her review of 
the case, the examiner must provide an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected disabilities alone 
preclude him from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim of unemployability; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the social worker is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


